UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-00035 GENERAL ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New York 14-0689340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, CT 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ There were 10,589,575,000 shares of common stock with a par value of $0.06 per share outstanding at March 27, 2009. (1) General Electric Company Page Part I – Financial Information Item 1. Financial Statements Condensed Statement of Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Summary of Operating Segments 6 Notes to Condensed, Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 57 Part II – Other Information Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 59 Item 6. Exhibits 60 Signatures 61 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,”“see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of GE Capital’s funding and on our ability to reduce GE Capital’s asset levels and commercial paper exposure as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which GE Capital does business; the adequacy of our cash flow and earnings and other conditions which may affect our ability to maintain our quarterly dividend at the current level; the level of demand and financial performance of the major industries we serve, including, without limitation, air and rail transportation, energy generation, network television, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. Condensed Statement of Earnings General Electric Company and consolidated affiliates Three months ended March 31 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions; except share amounts) 2009 2008 2009 2008 2009 2008 Revenues Sales of goods $ 14,072 $ 14,781 $ 13,813 $ 14,447 $ 273 $ 367 Sales of services 10,055 9,541 10,209 9,739 – – Other income 428 575 479 658 – – GECS earnings from continuing operations – – 961 2,456 – – GECS revenues from services 13,856 17,331 – – 14,157 17,671 Total revenues 38,411 42,228 25,462 27,300 14,430 18,038 Costs and expenses Cost of goods sold 11,433 11,908 11,222 11,623 224 317 Cost of services sold 6,633 6,085 6,787 6,283 – – Interest and other financial charges 5,327 6,527 376 602 5,121 6,176 Investment contracts, insurance losses and insurance annuity benefits 746 804 – – 773 848 Provision for losses on financing receivables 2,336 1,343 – – 2,336 1,343 Other costs and expenses 9,337 10,207 3,364 3,552 6,129 6,784 Total costs and expenses 35,812 36,874 21,749 22,060 14,583 15,468 Earnings (loss) from continuing operations before income taxes 2,599 5,354 3,713 5,240 (153 ) 2,570 Benefit (provision) for income taxes 318 (841 ) (842 ) (758 ) 1,160 (83 ) Earnings from continuing operations 2,917 4,513 2,871 4,482 1,007 2,487 Loss from discontinued operations, net of taxes (21 ) (47 ) (21 ) (47 ) (4 ) (61 ) Net earnings 2,896 4,466 2,850 4,435 1,003 2,426 Less net earnings attributable to noncontrolling interests 85 162 39 131 46 31 Net earnings attributable to the Company 2,811 4,304 2,811 4,304 957 2,395 Preferred stock dividends declared (75 ) – (75 ) – – – Net earnings attributable to GE common shareowners $ 2,736 $ 4,304 $ 2,736 $ 4,304 $ 957 $ 2,395 Amounts attributable to the Company Earnings from continuing operations $ 2,832 $ 4,351 $ 2,832 $ 4,351 $ 961 $ 2,456 Loss from discontinued operations, net of taxes (21 ) (47 ) (21 ) (47 ) (4 ) (61 ) Net earnings attributable to the Company $ 2,811 $ 4,304 $ 2,811 $ 4,304 $ 957 $ 2,395 Per-share amounts Earnings from continuing operations Diluted earnings per share $ 0.26 $ 0.43 Basic earnings per share $ 0.26 $ 0.44 Net earnings Diluted earnings per share $ 0.26 $ 0.43 Basic earnings per share $ 0.26 $ 0.43 Dividends declared per share $ 0.31 $ 0.31 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (3) Condensed Statement of Financial Position General Electric Company and consolidated affiliates Consolidated GE(a) Financial Services (GECS) (In millions; except share amounts) March 31, 2009 December31, 2008 March 31, 2009 December31, 2008 March 31, 2009 December31, 2008 (Unaudited) (Unaudited) (Unaudited) Assets Cash and equivalents $ 46,830 $ 48,187 $ 2,127 $ 12,090 $ 45,240 $ 37,486 Investment securities 41,931 41,446 150 213 41,783 41,236 Current receivables 19,198 21,411 12,611 15,064 – – Inventories 13,831 13,674 13,766 13,597 65 77 Financing receivables – net 347,647 365,168 – – 355,036 372,456 Other GECS receivables 13,182 13,439 – – 17,728 18,636 Property, plant and equipment (including equipment leased to others) – net 72,222 78,530 14,032 14,433 58,190 64,097 Investment in GECS – – 60,756 53,279 – – Goodwill 80,640 81,759 56,203 56,394 24,437 25,365 Other intangible assets – net 14,758 14,977 11,342 11,364 3,416 3,613 All other assets 109,040 106,899 22,219 22,435 88,180 85,721 Assets of businesses held for sale – 10,556 – – – 10,556 Assets of discontinued operations 1,528 1,723 64 64 1,464 1,659 Total assets $ 760,807 $ 797,769 $ 193,270 $ 198,933 $ 635,539 $ 660,902 Liabilities and equity Short-term borrowings $ 176,320 $ 193,695 $ 1,614 $ 2,375 $ 175,676 $ 193,533 Accounts payable, principally trade accounts 18,171 20,819 10,677 11,699 11,718 13,882 Progress collections and price adjustments accrued 11,821 12,536 12,312 13,058 – – Other GE current liabilities 21,494 21,560 21,494 21,624 – – Long-term borrowings 327,658 330,067 11,171 9,827 317,412 321,068 Investment contracts, insurance liabilities and insurance annuity benefits 33,437 34,032 – – 33,946 34,369 All other liabilities 55,911 64,796 32,192 32,767 23,846 32,090 Deferred income taxes 5,179 4,584 (3,872 ) (3,949 ) 9,051 8,533 Liabilities of businesses held for sale – 636 – – – 636 Liabilities of discontinued operations 1,340 1,432 175 189 1,165 1,243 Total liabilities 651,331 684,157 85,763 87,590 572,814 605,354 Preferred stock (30,000 shares outstanding at both March 31, 2009 and December 31, 2008) – Common stock (10,589,575,000 and 10,536,897,000 shares outstanding at March 31, 2009 and December 31, 2008, respectively) 702 702 702 702 1 1 Accumulated other comprehensive income – net(b) Investment securities (3,729 ) (3,094 ) (3,729 ) (3,094 ) (3,733 ) (3,097 ) Currency translation adjustments (4,359 ) (299 ) (4,359 ) (299 ) (4,307 ) (1,258 ) Cash flow hedges (2,615 ) (3,332 ) (2,615 ) (3,332 ) (2,438 ) (3,134 ) Benefit plans (14,889 ) (15,128 ) (14,889 ) (15,128 ) (359 ) (367 ) Other capital 39,150 40,390 39,150 40,390 27,580 18,079 Retained earnings 121,572 122,123 121,572 122,123 44,012 43,055 Less common stock held in treasury (34,813 ) (36,697 ) (34,813 ) (36,697 ) – – Total GE shareowners’ equity 101,019 104,665 101,019 104,665 60,756 53,279 Noncontrolling interests(c) 8,457 8,947 6,488 6,678 1,969 2,269 Total equity 109,476 113,612 107,507 111,343 62,725 55,548 Total liabilities and equity $ 760,807 $ 797,769 $ 193,270 $ 198,933 $ 635,539 $ 660,902 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. (b) The sum of accumulated other comprehensive income – net was $(25,592) million and $(21,853) million at March 31, 2009 and December 31, 2008, respectively. (c) Included accumulated other comprehensive income attributable to noncontrolling interests of $119 million and $149 million at March 31, 2009 and December 31, 2008, respectively. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (4) Condensed Statement of Cash Flows General Electric Company and consolidated affiliates Three months ended March 31 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions) 2009 2008 2009 2008 2009 2008 Cash flows – operating activities Net earnings attributable to the Company $ 2,811 $ 4,304 $ 2,811 $ 4,304 $ 957 $ 2,395 Loss from discontinued operations 21 47 21 47 4 61 Adjustments to reconcile net earnings attributable to the Company to cash provided from operating activities Depreciation and amortization of property, plant and equipment 2,731 2,682 550 556 2,181 2,126 Earnings from continuing operations retained by GECS – – (961 ) (1,326 ) – – Deferred income taxes (528 ) (990 ) 74 (352 ) (602 ) (638 ) Decrease in GE current receivables 1,952 106 2,225 396 – – Decrease (increase) in inventories (178 ) (1,412 ) (170 ) (1,375 ) 12 (6 ) Increase (decrease) in accounts payable (1,672 ) 369 (555 ) 125 (1,655 ) 271 Increase (decrease) in GE progress collections (724 ) 1,436 (755 ) 1,553 – – Provision for losses on GECS financing receivables 2,336 1,343 – – 2,336 1,343 All other operating activities (7,168 ) (1,327 ) (401 ) 926 (6,707 ) (2,217 ) Cash from (used for) operating activities – continuing operations (419 ) 6,558 2,839 4,854 (3,474 ) 3,335 Cash from (used for) operating activities – discontinued operations (45 ) 367 – – (45 ) 367 Cash from (used for) operating activities (464 ) 6,925 2,839 4,854 (3,519 ) 3,702 Cash flows – investing activities Additions to property, plant and equipment (2,560 ) (3,718 ) (756 ) (894 ) (1,896 ) (2,955 ) Dispositions of property, plant and equipment 1,183 3,212 – – 1,183 3,212 Net decrease (increase) in GECS financing receivables 18,024 (11,845 ) – – 17,962 (12,448 ) Proceeds from sales of discontinued operations – 203 – 203 – – Proceeds from principal business dispositions 9,021 4,305 175 – 8,846 4,305 Payments for principal businesses purchased (7,128 ) (12,759 ) (306 ) (107 ) (6,822 ) (12,652 ) Capital contribution from GE to GECS – – (9,500 ) – – – All other investing activities (2,691 ) (722 ) 54 (35 ) (2,082 ) (375 ) Cash from (used for) investing activities – continuing operations 15,849 (21,324 ) (10,333 ) (833 ) 17,191 (20,913 ) Cash from (used for) investing activities – discontinued operations 47 (358 ) – – 47 (358 ) Cash from (used for) investing activities 15,896 (21,682 ) (10,333 ) (833 ) 17,238 (21,271 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (17,897 ) 2,201 990 (1,658 ) (20,129 ) 3,842 Newly issued debt (maturities longer than 90 days) 32,064 35,827 1,226 39 30,935 35,936 Repayments and other reductions (maturities longer than 90 days) (27,272 ) (20,239 ) (1,580 ) (46 ) (25,692 ) (20,193 ) Net dispositions (purchases) of GE shares for treasury 245 (864 ) 245 (864 ) – – Dividends paid to shareowners (3,350 ) (3,110 ) (3,350 ) (3,110 ) – (1,130 ) Capital contribution from GE to GECS – 9,500 – All other financing activities (577 ) 498 – – (577 ) 498 Cash from (used for) financing activities – continuing operations (16,787 ) 14,313 (2,469 ) (5,639 ) (5,963 ) 18,953 Cash from (used for) financing activities – discontinued operations – Cash from (used for) financing activities (16,787 ) 14,313 (2,469 ) (5,639 ) (5,963 ) 18,953 Increase (decrease) in cash and equivalents (1,355 ) (444 ) (9,963 ) (1,618 ) 7,756 1,384 Cash and equivalents at beginning of year 48,367 16,031 12,090 6,702 37,666 9,739 Cash and equivalents at March 31 47,012 15,587 2,127 5,084 45,422 11,123 Less cash and equivalents of discontinued operations at March 31 182 309 – – 182 309 Cash and equivalents of continuing operations at March 31 $ 46,830 $ 15,278 $ 2,127 $ 5,084 $ 45,240 $ 10,814 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns and are discussed in Note 19. (5) Summary of Operating Segments General Electric Company and consolidated affiliates Three months ended March 31 (Unaudited) (In millions) 2009 2008 Revenues Energy Infrastructure $ 8,239 $ 7,724 Technology Infrastructure 10,436 10,460 NBC Universal 3,524 3,584 Capital Finance 13,088 16,969 Consumer & Industrial 2,221 2,862 Total segment revenues 37,508 41,599 Corporate items and eliminations 903 629 Consolidated revenues $ 38,411 $ 42,228 Segment profit(a) Energy Infrastructure $ 1,273 $ 1,070 Technology Infrastructure 1,803 1,701 NBC Universal 391 712 Capital Finance 1,119 2,679 Consumer & Industrial 36 144 Total segment profit 4,622 6,306 Corporate items and eliminations (572 ) (595 ) GE interest and other financial charges (376 ) (602 ) GE provision for income taxes (842 ) (758 ) Earnings from continuing operations attributable to the Company 2,832 4,351 Loss from discontinued operations, net of taxes, attributable to the Company (21 ) (47 ) Consolidated net earnings attributable to the Company $ 2,811 $ 4,304 (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations, earnings attributable to noncontrolling interests and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from acquisitions or dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Energy Infrastructure, Technology Infrastructure, NBC Universal and Consumer & Industrial; included in determining segment profit, which we sometimes refer to as “net earnings,” for Capital Finance. See accompanying notes to condensed, consolidated financial statements. (6) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.
